Citation Nr: 0637401	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-02 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of cold 
injuries of the upper and lower extremities.  

2. Entitlement to service connection for arthritis of 
multiple joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and P.S.

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1953 to May 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

In April 2005, the veteran submitted additional evidence, but 
did not waive his right to have the additional evidence 
initially considered by the RO.  The evidence consists of a 
report of a VA rheumatology consultation, which included 
history already asserted by the veteran and findings 
established by evidence previously submitted.  As the report 
does not relate the claimed disabilities to service, the 
report does not have a bearing on the appellate issues, and 
the evidence need not be referred to the RO for review.  
38 C.F.R. § 20.1304(c). 

In December 2005, the veteran testified before the 
undersigned then Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. Residuals of cold injuries of the upper and lower 
extremities are not currently shown.

2. Arthritis of multiple joints did not have onset in 
service, arthritis was not manifested to a degree of 10 
percent or more within one year after service separation, and 
current arthritis of multiple joints is otherwise unrelated 
to an injury, disease, or event of service origin. 




CONCLUSIONS OF LAW

1. Residuals of cold injuries of the upper and lower 
extremities were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).

2. Arthritis of multiple joints was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided the veteran pre-adjudication VCAA notice by 
letter, dated in November 2002.  The notice included the type 
of evidence needed to substantiate the claims of service 
connection, that is, evidence that an injury or disease began 
or was made worse during service, or was caused by an event 
in service, evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event in service.  

The veteran was notified that VA would obtain service medical 
records and that he could submit private medical records or 
with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence, which would 
include that in his possession.  He was also told that his 
records may have been destroyed in a fire and that he should 
submit any service records that he had in his possession or 
inform VA of any other sources for service records.  He was 
told that in some cases a witness statement or accident 
report could be sufficient to document events leading to an 
injury in service.  The notice included the general provision 
for the effective date of the claims, that is, the date of 
receipt of the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claims, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

Responses from the National Personnel Records Center in 
December 2002 and February 2003 indicate that the veteran's 
service medical records and personnel records are presumed 
destroyed in the 1973 fire at that facility.  

In his July 2003 notice of disagreement the veteran contended 
that he should be provided a VA examination with regard to 
his claimed cold injuries.  VA is not required to provide an 
examination in this case because the record contains no 
competent evidence that the veteran has residuals of cold 
injuries or arthritis that may be associated with his 
service.  38 U.S.C.A. § 5103A(d)(2).  

The RO has requested all records identified by the veteran 
and has received records relevant to this appeal.  As the 
veteran has not identified any additional evidence and as 
there are no outstanding records to obtain, the Board finds 
the duty to assist has been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are presumed destroyed in a fire at 
the National Personnel Records Center.  

After service, VA and private medical records, covering the 
period from 1960 to 2005, disclose that in 1960 the veteran 
suffered fractures of two vertebrae in the lumbar spine.  In 
1986, the veteran complained of low back pain with pain 
radiating to the lower extremities.  X-rays revealed 
degenerative joint disease of the lumbar spine, EMG testing 
revealed active radiculopathy, and a CT scan showed 
spondylolisthesis and spinal stenosis of the lumbar spine.  
In 1989, the veteran had a stroke, resulting in left 
hemiplegia.  In 1992, the veteran complained of left-sided 
weakness in the upper and lower extremities, such that he 
walked with a severe limp and he could not use his left arm, 
all of which was associated with the residuals of the stroke. 

In May 1998, private physicians reported that the veteran had 
a long-standing history of right knee problems and that X-
rays revealed advanced arthritis.  There was also reference 
to arthritis of the left knee and left shoulder and gout. 

In December 1998, a private physician associated the 
veteran's left lower extremity weakness with either spinal 
stenosis or nerve root compression. 

In November 2002, the veteran was evaluated by VA for a 
twenty-year history of intermittent low back pain and a one-
year history of pain in each calf.  The assessments were 
chronic low back pain with spondylolisthesis, lumbar stenosis 
with symptoms of neurogenic claudication or vascular 
claudication, and left hemiparesis due to a stroke. 

In November 2003, D.S., DO, stated that materials from the 
Veteran Administration suggest that some of the veteran's 
polyarthritis and musculoskeletal pain may be related to cold 
injuries, and he asked that the records be reviewed with the 
possibility of a cold injury etiology. 

In May 2004, the veteran was evaluated by VA for low back 
pain.  History included residuals of a stroke and gouty 
arthritis.  The veteran gave a history of service in Korea 
and of freezing feet.  The pertinent finding was an ingrown 
toenail.  The analysis included residuals of frozen foot 
syndrome, Korea. 

In August 2004, the veteran and a longstanding friend, P.S., 
testified that the veteran experienced numbness and tingling 
of his hands and feet shortly after service.



In March 2005, the veteran was evaluated by VA for arthritis.  
The veteran complained of pain in the shoulders, wrists, 
fingers, back, hips, and knees.  The veteran gave a history 
that his feet and arms froze in Korea.  The assessment was 
widespread degenerative joint disease.  

Principles of Service Connection 

To establish service connection the facts must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

Stated differently, to establish service connection, there 
must be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Arthritis may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.307, 3.309.  

Where service medical records are presumed destroyed, the 
Board has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Analysis 

The veteran contends that he suffered cold injuries to his 
upper and lower extremities during service in Korea and that 
his current numbness in his extremities and arthritis are the 
residuals of the cold injuries.  

While the service medical records are presumed destroyed, 
there is no medical evidence from any other source to 
affirmatively show chronic residuals of cold injuries or 
arthritis contemporaneous with service or that arthritis was 
manifested to a compensable degree within one-year of 
service.  

While the veteran's statements and testimony about cold 
exposure in Korea are credible because it does not 
necessarily follow that there is a relationship between cold 
exposure described by the veteran and the current 
disabilities of the upper and lower extremities and 
arthritis, medical evidence is required to demonstrate such a 
relationship either by continuity of symptomatology or by an 
initial post-service diagnosis, when all the evidence 
establishes that a disability was incurred in service. 

The record shows that after service a history of cold 
injuries during service was first documented in 2004, more 
than four decades after service.  At that time, the residuals 
of frozen foot syndrome, Korea, were noted.  Arthritis 
established by X-ray was first documented in 1986, three 
decades after service.  The remainder of the records, 
beginning in 1960, contain no history or symptoms associated 
with either a cold injury or arthritis.  The periods without 
documented symptoms from 1960 to 2004 for residuals of cold 
injuries and from 1960 to 1986 for arthritis opposes, rather 
than supports, continuity of symptomatology.  A prolonged 
period without medical complaint can be considered as 
evidence of whether an injury or a disease was incurred in 
service and resulted in any chronic or persistent disability.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
this case, the lack of any complaint for the claimed 
disabilities for so long a period of time after service 
weighs heavily against the claims.



As for the veteran's statements and testimony, to the extent 
that the veteran associates numbness and tingling of his 
hands and feet shortly after service to his current 
disabilities, where, as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to 
substantiate the claim. The veteran as a layperson is not 
competent to offer an opinion on a medical diagnosis or on 
medical causation, and consequently his statements and 
testimony to the extent that he associates his current 
disabilities to service does not constitute medical evidence.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Although the veteran is competent to describe his symptoms 
because it does not necessarily follow that there is a 
relationship between the symptoms described by the veteran 
and the current disabilities, medical evidence is required to 
demonstrate such a relationship.  

As for the medical evidence on the relationship between any 
current disability and service, the veteran refers to the 
statements made in November 2003 by a private doctor and in 
May 2004 by a VA health-care provider.  The private doctor 
stated that the veteran's polyarthritis and musculoskeletal 
pain may be related to cold injuries.  A medical opinion 
expressed in the term of "may" also implies that it "may not 
be " and it is too speculative to establish a nexus between 
the current polyarthritis and cold exposure during service.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is too speculative to establish medical nexus).  There is no 
other medical evidence that associates arthritis with a cold 
injury during service. 

As for the statement of VA's health-care provider, the 
health-care provider noted  residuals of frozen foot 
syndrome, Korea.  Information recorded by a medical 
professional, unenhanced by any medical comment, that is, the 
identification or finding of disabling residuals, is not 
competent medical evidence of a medical nexus opinion.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  There is no other 
medical evidence of chronic residuals of cold injuries of the 
upper and lower extremities during service.



As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection for identifiable 
residuals of cold injuries of the upper and lower extremities 
and for arthritis of multiple joints, related to a cold 
injury, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of cold injuries of the 
upper and lower extremities is denied.  

Service connection for arthritis of multiple joints is 
denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


